Exhibit 10.2

 

TENDER AND VOTING AGREEMENT

 

THIS TENDER AND VOTING AGREEMENT (this “Agreement”) dated July 30, 2013, is
entered into between Cubist Pharmaceuticals, Inc., a Delaware corporation
(“Parent”), BRGO Corporation, a Delaware corporation and direct or indirect
wholly owned subsidiary of Parent (“Purchaser”), and [                  ]
(“Stockholder”), with respect to (i) the shares of common stock, par value
$0.0001 per share (the “Shares”), of Trius Therapeutics, Inc., a Delaware
corporation (the “Company”), (ii) all securities exchangeable, exercisable or
convertible into Shares, and (iii) any securities issued or exchanged with
respect to such Shares, and upon any recapitalization, reclassification, merger,
consolidation, spin-off, partial or complete liquidation, stock dividend,
split-up or combination of the securities of the Company or upon any other
change in the Company’s capital structure, in each case whether now owned or
hereafter acquired by the Stockholder (collectively, the “Securities”).

 

W I T N E S S E T H:

 

WHEREAS, Parent, Purchaser and the Company have entered into an Agreement and
Plan of Merger dated as of the date hereof (as the same may be amended or
supplemented, other than to lower the price to be paid in the Offer or Merger,
the “Merger Agreement”) pursuant to which Purchaser has agreed to make a cash
tender offer described therein and thereafter merge with and into the Company
(the “Merger”) with the result that the Company becomes a wholly owned
subsidiary of Parent;

 

WHEREAS, as of the date hereof, Stockholder beneficially owns and has the power
to dispose of the Securities set forth on Schedule I hereto and has the power to
vote the Shares set forth thereon;

 

WHEREAS, Parent and Purchaser desire to enter into this Agreement in connection
with their efforts to consummate the acquisition of the Company;

 

WHEREAS, capitalized terms used in this Agreement and not defined have the
meaning given to such terms in the Merger Agreement.

 

NOW, THEREFORE, in contemplation of the foregoing and in consideration of the
mutual agreements, covenants, representations and warranties contained herein
and intending to be legally bound hereby, the parties hereto agree as follows:

 

1.                                      Certain Covenants.

 

1.1                               Lock-Up.  Subject to Section 1.5, except as
contemplated by the Merger Agreement, Stockholder hereby covenants and agrees
that between the date hereof and the Termination Date, Stockholder will not
(a) directly or indirectly, sell, transfer, assign, pledge, hypothecate, tender,
encumber or otherwise dispose of or limit its right to vote in any manner any of
the Securities, or agree to do any of the foregoing, or (b) take any action
which would have the effect of preventing or disabling Stockholder from
performing its obligations under this Agreement.  Notwithstanding the foregoing,
in connection with any transfer not involving or relating to any Acquisition
Proposal (as defined in the Merger Agreement), Stockholder may transfer any or
all of the Securities as follows: (i) in the case of a Stockholder that is an
entity, to

 

--------------------------------------------------------------------------------


 

any parent entity, subsidiary or affiliate under common control with such
Stockholder, or to a partner or member of Stockholder, and (ii) in the case of a
Stockholder that is an individual, to Stockholder’s spouse, ancestors,
descendants or any trust for any of their benefits or to a charitable trust;
provided, however, that in any such case, prior to and as a condition to the
effectiveness of such transfer, (x) each person to which any of such Securities
or any interest in any of such Securities is or may be transferred shall have
executed and delivered to Parent and Purchaser a counterpart to this Agreement
pursuant to which such person shall be bound by all of the terms and provisions
of this Agreement, and (y) this Agreement shall be the legal, valid and binding
agreement of such person, enforceable against such person in accordance with its
terms.

 

1.2                               RESERVED

 

1.3                               Certain Events.  This Agreement and the
obligations hereunder will attach to the Securities and will be binding upon any
person to which legal or beneficial ownership of any or all of the Securities
passes, whether by operation of Law or otherwise, including without limitation,
Stockholder’s successors or assigns.  This Agreement and the obligations
hereunder will also attach to any additional Shares or other Securities of the
Company issued to or acquired by Stockholder.

 

1.4                               Grant of Proxy; Voting Agreement.

 

(a)                                 The Stockholder has revoked or terminated
any proxies, voting agreements or similar arrangements previously given or
entered into with respect to the Securities and hereby irrevocably appoints
Parent as proxy for Stockholder to vote the Securities for Stockholder and in
Stockholder’s name, place and stead, at any annual or special meeting, or at any
adjournment thereof or pursuant to any consent of the holders of the Shares, in
lieu of a meeting or otherwise, whether before or after the Acceptance Time (as
defined in the Merger Agreement), for the adoption of the Merger Agreement and
against any Acquisition Proposal.  Stockholder may vote the Securities in its
sole discretion on all other matters not referred to in this Section 1.4(a), and
Parent may not exercise this proxy with respect to such other matters. The
parties acknowledge and agree that neither Parent, nor Parent’s successors,
assigns, subsidiaries, divisions, employees, officers, directors, stockholders,
agents and affiliates shall owe any duty to, whether in law or otherwise, or
incur any liability of any kind whatsoever, including without limitation, with
respect to any and all claims, losses, demands, causes of action, costs,
expenses (including reasonable attorney’s fees) and compensation of any kind or
nature whatsoever to Stockholder in connection with or as a result of any voting
by Parent of the Securities or any execution of any consent in accordance with
this Section 1.4(a).  The parties acknowledge that, pursuant to the authority
hereby granted under the irrevocable proxy, Parent may vote the Securities in
furtherance of its own interests, and Parent is not acting as a fiduciary for
Stockholder.

 

(b)                                 Notwithstanding the foregoing grant to
Parent of the irrevocable proxy, if Parent elects not to exercise its rights to
vote the Securities pursuant to the irrevocable proxy, Stockholder agrees to
vote the Securities during the term of this Agreement in favor of or give its
consent to, as applicable, a proposal to adopt the Merger Agreement and
otherwise as described in Section 1.4(a) at any annual or special meeting or
action of the holders of the Shares in lieu of a meeting or otherwise.

 

--------------------------------------------------------------------------------


 

(c)                                  This irrevocable proxy shall not be
terminated by any act of Stockholder or by operation of law, whether by the
death or incapacity of Stockholder or by the occurrence of any other event or
events (including, without limiting the foregoing, the termination of any trust
or estate for which Stockholder is acting as a fiduciary or fiduciaries or the
dissolution or liquidation of any corporation or partnership).  If between the
execution hereof and the Termination Date, Stockholder should die or become
incapacitated, or if any trust or estate holding the Securities should be
terminated, or if any corporation or partnership holding the Securities should
be dissolved or liquidated, or if any other such similar event or events shall
occur before the Termination Date, certificates representing the Securities
shall be delivered by or on behalf of Stockholder in accordance with the terms
and conditions of the Merger Agreement and this Agreement, and actions taken by
Parent hereunder shall be as valid as if such death, incapacity, termination,
dissolution, liquidation or other similar event or events had not occurred,
regardless of whether or not Parent has received notice of such death,
incapacity, termination, dissolution, liquidation or other event.

 

(d)                                 The irrevocable proxy granted pursuant to
this Section 1.4 will terminate on the Termination Date.

 

1.5                               Tender of Securities.  Stockholder agrees, in
exchange for the consideration described in the Merger Agreement, to tender the
Shares beneficially owned as of the date hereof and set forth on Schedule I
hereto to Purchaser in the Offer as soon as practicable following the
commencement of the Offer, and in any event not later than ten (10) business
days following the commencement of the Offer, or if Stockholder has not received
the Offer Documents by such time, within two (2) business days following
Stockholder’s receipt of such Offer Documents but in any event prior to the
Expiration Date. Unless this Agreement has been terminated in accordance with
its terms, Stockholder shall not withdraw any such Shares so tendered unless the
Offer is terminated.

 

1.6                               RESERVED

 

1.7                               Public Announcement.  Stockholder shall
consult with Parent before issuing any press releases or otherwise making any
public statements with respect to the transactions contemplated herein and shall
not issue any such press release or make any such public statement without the
approval of Parent, except as may be required by Law, including any filings with
the Securities and Exchange Commission (the “SEC”) pursuant to the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).  This Section 1.6 shall
terminate and be null and void upon the earlier of (i) the Termination Date and
(ii) consummation of the Merger.

 

1.8                               Disclosure.  Stockholder hereby authorizes
Parent and Purchaser to publish and disclose in any announcement or disclosure
required by the SEC, The Nasdaq Stock Market or any other national securities
exchange and in the Offer Documents and, if necessary, the Proxy Statement (each
as defined in the Merger Agreement), (including all documents and schedules
filed with the SEC in connection with either of the foregoing), its identity and
ownership of the Securities and the nature of its commitments, arrangements and
understandings under this Agreement.  Parent and Purchaser hereby authorize
Stockholder to make such

 

--------------------------------------------------------------------------------


 

disclosure or filings as may be required by the SEC or The Nasdaq Stock Market
or any other national securities exchange.

 

2.                                      Representations and Warranties of
Stockholder.  Stockholder hereby represents and warrants to Parent and
Purchaser, as of the date hereof, that:

 

2.1                               Ownership.  Stockholder has good and
marketable title to, and is the sole legal and beneficial owner of, the
Securities set forth on Schedule I hereto, in each case free and clear of all
liabilities, claims, liens, options, proxies, charges, participations and
encumbrances of any kind or character whatsoever, other than those arising under
the securities laws or under the Company’s governance documents or under any
registration rights agreement between the Company and Stockholder (collectively,
“Liens”).  At the time Purchaser purchases the Shares pursuant to the Offer,
Stockholder will transfer and convey to Parent or its designee good and
marketable title to the Shares included in the Securities, free and clear of all
Liens created by or arising through Stockholder.

 

2.2                               Authorization.  Stockholder has all requisite
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and has sole voting power and sole power of
disposition, with respect to the Securities with no restrictions on its voting
rights or rights of disposition pertaining thereto.  Stockholder has duly
executed and delivered this Agreement and this Agreement is a legal, valid and
binding agreement of Stockholder, enforceable against Stockholder in accordance
with its terms, subject to (i) laws of general application relating to
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
other laws affecting enforcement of creditors’ rights generally and
(ii) rules of law governing specific performance, injunctive relief and other
equitable remedies.  If Stockholder is married and the Securities constitute
community property, this Agreement has been duly authorized, executed and
delivered by Stockholder’s spouse, and this Agreement is a legal, valid and
binding agreement of Stockholder’s spouse, enforceable against Stockholder’s
spouse in accordance with its terms, subject to (i) laws of general application
relating to bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other laws affecting enforcement of creditors’ rights generally
and (ii) rules of law governing specific performance, injunctive relief and
other equitable remedies.

 

2.3                               No Violation.  Neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will (a) require Stockholder to file or register with, or obtain any
permit, authorization, consent or approval of, any governmental agency,
authority, administrative or regulatory body, court or other tribunal, foreign
or domestic, or any other entity other than filings with the SEC pursuant to the
Exchange Act, or (b) violate, or cause a breach of or default under, or conflict
with any contract, agreement or understanding, any Law binding upon Stockholder,
except for such violations, breaches, defaults or conflicts which are not,
individually or in the aggregate, reasonably likely to have a material adverse
effect on Stockholder’s ability to satisfy its obligations under this
Agreement.  No proceedings are pending which, if adversely determined, will have
an adverse effect on Stockholder’s ability to vote or dispose of any of the
Securities. The Stockholder has not previously assigned or sold any of the
Securities set forth on Schedule I hereto to any third party.

 

--------------------------------------------------------------------------------


 

2.4                               Stockholder Has Adequate Information. 
Stockholder is a sophisticated seller with respect to the Securities and has
adequate information concerning the business and financial condition of the
Company to make an informed decision regarding the sale of the Securities and
has independently and without reliance upon either Purchaser or Parent and based
on such information as Stockholder has deemed appropriate, made its own analysis
and decision to enter into this Agreement.  Stockholder acknowledges that
neither Purchaser nor Parent has made and neither makes any representation or
warranty, whether express or implied, of any kind or character except as
expressly set forth in this Agreement.  Stockholder acknowledges that the
agreements contained herein with respect to the Securities by Stockholder are
irrevocable (prior to the Termination Date), and that Stockholder shall have no
recourse to the Securities, Parent or Purchaser, except with respect to breaches
of representations, warranties, covenants and agreements expressly set forth in
this Agreement.

 

2.5                               No Setoff.  There are no legal or equitable
defenses or counterclaims that have been asserted by or on behalf of the Company
or Stockholder to reduce the amount of the Securities or affect the validity or
enforceability of the Securities.

 

3.                                      Representations and Warranties of Parent
and Purchaser.  Parent and Purchaser hereby represent and warrant to
Stockholder, as of the date hereof, that:

 

3.1                               Authorization.  Parent and Purchaser have all
requisite corporate power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated hereby.  Parent and Purchaser
have duly executed and delivered this Agreement and this Agreement is a legal,
valid and binding agreement of each of Parent and Purchaser, enforceable against
each of Parent and Purchaser in accordance with its terms.

 

3.2                               No Violation. Neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will violate, or cause a breach of or default under, any contract or
agreement, any statute or law, or any judgment, decree, order, regulation or
rule of any governmental agency, authority, administrative or regulatory body,
court or other tribunal, foreign or domestic, or any other entity or any
arbitration award binding upon Parent or Purchaser, except for such violations,
breaches or defaults which are not reasonably likely to have a material adverse
effect on either Parent’s or Purchaser’s ability to satisfy its obligations
under this Agreement.

 

4.                                      Survival of Representations and
Warranties.  The respective representations and warranties of Stockholder,
Parent and Purchaser contained herein shall not be deemed waived or otherwise
affected by any investigation made by the other party hereto.  The
representations and warranties contained herein shall not survive the
Termination Date, subject to Section 6.1.

 

5.                                      Specific Performance.  Stockholder
acknowledges that Purchaser and Parent will be irreparably harmed and that there
will be no adequate remedy at law for a violation of any of the covenants or
agreements of Stockholder which are contained in this Agreement.  It is
accordingly agreed that, in addition to any other remedies which may be
available to Purchaser and Parent upon the breach by Stockholder of such
covenants and agreements, Purchaser and Parent shall have the right to obtain
injunctive relief to restrain any breach or threatened breach

 

--------------------------------------------------------------------------------


 

of such covenants or agreements or otherwise to obtain specific performance of
any of such covenants or agreements.

 

6.                                      Miscellaneous.

 

6.1                               Term.  This Agreement and all obligations
hereunder shall terminate upon the earlier of (i) the day after the Merger is
consummated, (ii) the End Date (as defined in the Merger Agreement), (iii) the
date of any modification, waiver or amendment to the Merger Agreement in a
manner that reduces the amount or changes the form of consideration payable
thereunder to Stockholder; provided that any substitution of a cash payment paid
on the Closing Date for an identical value of potential payments under the CVR
Agreement (as defined in the Merger Agreement), if approved by the Company’s
Board of Directors, shall not result in a termination of this Agreement, and
(iv) the termination of the Merger Agreement pursuant to Section 8 thereof and,
if due in connection therewith, the payment in full of the Termination Fee (the
earliest of (i), (ii), (iii) and (iv), the “Termination Date”).  Upon
termination of this Agreement, all obligations of the parties under this
Agreement will terminate, without any liability or other obligation on the part
of any party hereto to any Person in respect hereof or the transactions
contemplated hereby, and no party shall have any claim against another (and no
person shall have any rights against such party), whether under contract, tort
or otherwise, with respect to the subject matter hereof; provided, however, that
the termination of this Agreement shall not relieve any party from liability
arising from any willful breach prior to such termination.

 

6.2                               Fiduciary Duties.  Notwithstanding anything in
this Agreement to the contrary: (a) Stockholder makes no agreement or
understanding herein in any capacity other than in Stockholder’s capacity as a
record holder and beneficial owner of Securities, and (b) nothing herein will be
construed to limit or affect any action or inaction by Stockholder or any
Representative of Stockholder, as applicable, serving on the Company Board of
Directors or as an officer or fiduciary of the Company, acting in such person’s
capacity as a director, officer or fiduciary of the Company.

 

6.3                               Expenses.  Each of the parties hereto shall
pay its own expenses incurred in connection with this Agreement.  Each of the
parties hereto warrants and covenants to the others that it will bear all claims
for brokerage fees attributable to action taken by it.

 

6.4                               Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective representatives and permitted successors and
assigns.

 

6.5                               Entire Agreement.  This Agreement contains the
entire understanding of the parties and supersedes all prior agreements and
understandings between the parties with respect to its subject matter.  This
Agreement may be amended only by a written instrument duly executed by the
parties hereto.

 

6.6                               Headings.  The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

--------------------------------------------------------------------------------


 

6.7                               Assignment.  Without limitation of
Section 1.1, this Agreement shall be binding upon and inure to the benefit of
the parties named herein and their respective successors and permitted assigns. 
Except as provided in Section 1.1, no party may assign either this Agreement or
any of its rights, interests, or obligations hereunder without the prior written
approval of the other parties; provided, however, that each of Parent and
Purchaser may freely assign its rights to another direct or indirect wholly
owned subsidiary of Parent or Purchaser without such prior written approval but
no such assignment shall relieve Parent or Purchaser of any of its obligations
hereunder.  Any purported assignment requiring consent without such consent
shall be void.

 

6.8                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be an original, but each of
which together shall constitute one and the same Agreement.

 

6.9                               Notices.  Any notice or other communication
required or permitted hereunder shall be in writing and shall be deemed given
when delivered in person, by overnight courier, by facsimile transmission (with
receipt confirmed by telephone or by automatic transmission report) or by
electronic mail (with receipt confirmed by telephone), or two business days
after being sent by registered or certified mail (postage prepaid, return
receipt requested), as follows:

 

(a)                                 if to Parent or Purchaser, to:

 

Cubist Pharmaceuticals, Inc.

65 Hayden Avenue

Lexington, Massachusetts 02421

Attn:                    Chief Executive Officer

Chief Legal Officer

Telephone:                                   (781) 860-8660

Facsimile:                                         (781)860-1407

 

with a copy to:

 

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, Massachusetts 02199

Attn:                    Christopher Comeau

Paul Kinsella

Email:            christopher.comeau@ropesgray.com

paul.kinsella@ropesgray.com

Telephone:                                   (617) 951-7000

Facsimile:                                         (617) 951-7050

 

--------------------------------------------------------------------------------


 

(b)                                 If to Stockholder, to the addresses
indicated on Schedule I hereto.

 

Any party may by notice given in accordance with this Section 6.9 to the other
parties to designate updated information for notices hereunder.

 

6.10                        Governing Law.  This Agreement shall be governed by
and construed and enforced in accordance with the Laws of the State of Delaware,
without regard to its principles of conflicts of Laws.

 

6.11                        Enforceability.  The invalidity or unenforceability
of any provision or provisions of this Agreement shall not affect the validity
or enforceability of any other provision of this Agreement, which shall remain
in full force and effect.  Upon a determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto will
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the fullest extent
possible and, absent agreement among the parties, a court is authorized to so
modify this Agreement.

 

6.12                        Further Assurances.  From time to time, at Parent’s
request and without further consideration, Stockholder (in its capacity as such)
shall execute and deliver to Parent such documents and take such action as
Parent may reasonably request in order to consummate more effectively the
transactions contemplated hereby.

 

6.13                        Remedies Not Exclusive.  All rights, powers and
remedies provided under this Agreement or otherwise available in respect hereof
at law or in equity will be cumulative and not alternative, and the exercise of
any thereof by either party will not preclude the simultaneous or later exercise
of any other such right, power or remedy by such party.

 

6.14                        Waiver of Jury Trial.  EACH PARTY HERETO IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

6.15                        No Agreement Until Executed. This Agreement shall
not constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the Company Board
of Directors has adopted and approved the possible acquisition of the Shares by
Parent and Purchaser pursuant to the Merger Agreement, (b) the Merger Agreement
is executed by all parties thereto and (c) this Agreement is executed by all
parties hereto.

 

[The rest of this page has intentionally been left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Parent, Purchaser and Stockholder have caused this Agreement
to be duly executed as of the day and year first above written.

 

 

 

CUBIST PHARMACEUTICALS, INC.

 

 

 

 

By:

 

 

Name:

Michael Bonney

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

BRGO CORPORATION

 

 

 

 

By:

 

 

Name:

Michael Bonney

 

Title:

President

 

 

 

 

 

 

 

STOCKHOLDER:

 

 

 

 

 

 

 

Name:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I TO
THE TENDER AND VOTING AGREEMENT

 

1.                                      Securities held by Stockholder:

 

Stockholder

 

Shares

 

Options to
Purchase Shares

 

Restricted Stock

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.                                      Address to which notices or other
communications are to be sent in accordance with Section 6.9 of this Agreement:

 

Stockholder:

 

 

Facsimile:

Email:

 

with a copy to:

 

 

Facsimile:

Email:

 

and with a copy to:

 

--------------------------------------------------------------------------------